DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10 March 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, foreign patent document citation no. 2 (EP 3305052) has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sporrer et al.  (US Patent Application Publication No. 2017/0251587 A1) in view of Barrick et al. (US Patent Application Publication No. 2018/0303022 A1).
CLAIMS 1-7
Regarding claim 1, Sporrer et al. ‘587 discloses an orientation control system for an agricultural implement, comprising:
a first sensor (822) configured to be positioned at a forward end portion of a frame (808) of the agricultural implement (800) and directed toward a soil surface (Fig. 8), wherein the first sensor (822) is configured to emit a first output signal toward the soil surface and to receive a first return signal indicative of a first height of the forward end portion of the frame above the soil surface (paras. 0006, 0105);
a second sensor (824) configured to be positioned at a rearward end portion of the frame (808) of the agricultural implement (800) and directed toward the soil surface (Fig. 8), wherein the second sensor (824) is configured to emit a second output signal toward the soil surface and to receive a second return signal indicative of a second height of the rearward end portion of the frame above the soil surface (paras. 0006, 0105);
actuators configured to adjust the pitch of the frame (paras. 0008, 0109); and
a controller (212 or 206) comprising a memory and a processor, wherein the controller is communicatively coupled to the first sensor and to the second sensor (para. 0039), and the controller is configured to control the actuators such that the implement is positioned at a desired height.

Regarding claim 2, in the combination of Sporrer and Barrick, the first actuator (Barrick, 70) comprises a hydraulic cylinder (Barrick, para. 0043).
	Regarding claim 3, in the combination of Sporrer and Barrick, the orientation control system further comprises a first valve assembly (Sporrer, para. 0006) configured to control a flow of fluid to the first actuator, wherein the 1655621controller (Sporrer, 212) is communicatively coupled to the first actuator via the first valve assembly.

Regarding claim 5, in the combination of Sporrer and Barrick, the orientation control system further comprises a second valve assembly (Sporrer, para. 0006) configured to control a flow of fluid to the second actuator, wherein the controller is communicatively coupled to the second actuator via the second valve assembly.
	Regarding claim 6, in the combination of Sporrer and Barrick, the first sensor (Sporrer, 822) comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor, or a capacitive sensor (paras. 0006, 0116); and wherein the second sensor (Sporrer, 824) comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor, or a capacitive sensor (paras. 0006, 0116).  
Regarding claim 7, in the combination of Sporrer and Barrick, the controller is configured to control the first and second actuators such that a difference between the first height and a target height is less than a second threshold value, and a difference between the second height and the target height is less than the second threshold value (Barrick, inherent to indepent control of the first and second actuators).

CLAIMS 8-13
Regarding claim 8, Sporrer et al. ‘587 discloses an orientation control system for an agricultural implement, comprising:
a first sensor (822) configured to be positioned at a forward end portion of a frame (808) of the agricultural implement (800) and directed toward a soil surface, wherein the first sensor (822) is configured to emit a first output signal toward the soil surface and to receive a first 
a second sensor (824) configured to be positioned at a rearward end portion of the frame (808) of the agricultural implement (800) and directed toward the soil surface, wherein the 1755621second sensor (822) is configured to emit a second output signal toward the soil surface and to receive a second return signal indicative of a second height of the rearward end portion of the frame above the soil surface (paras. 0006, 0105);
actuators configured to adjust the pitch of the frame (paras. 0008, 0109); and
a controller (212 or 206) comprising a memory and a processor, wherein the controller is communicatively coupled to the first sensor and to the second sensor (para. 0039), and the controller is configured to control the actuators such that the implement is positioned at a desired height.
Regarding claim 8, Sporrer et al. ’87 fails to teach expressly first and second actuators as claimed and a controller having the claimed functionality.  Barrick et al. ‘022, as best viewed in Figs. 2 and 3, discloses an orientation control system comprising: a first actuator (70) configured to be coupled (operatively) to a hitch assembly of the agricultural implement (paras. 0043, 0044), wherein the first actuator (70) is configured to control a position of a hitch (54) of the hitch assembly relative to a frame (18) along a vertical axis; a second actuator (44, 46) configured to be coupled (operatively) to a wheel assembly of the agricultural implement (para. 0041), wherein the second actuator (44, 46) is configured to control a position of the wheel assembly relative to the frame (18) along the vertical axis; and a controller (104) comprising a memory (para. 0054) and a processor (paras. 0053, 0054), wherein the controller (104) is configured to control the first and second actuators such that a difference between the first height and a target height is less 
Regarding claim 9, in the combination of Sporrer and Barrick, the first actuator (Barrick, 70) comprises a hydraulic cylinder (Barrick, para. 0043).
Regarding claim 10, in the combination of Sporrer and Barrick, the orientation control system further comprises a first valve assembly (Sporrer, para. 0006) configured to control a flow of fluid to the first actuator, wherein the 1655621controller (Sporrer, 212) is communicatively coupled to the first actuator via the first valve assembly.
Regarding claim 11, in the combination of Sporrer and Barrick, the second actuator (Barrick, 44, 46) comprises a hydraulic cylinder (Barrick, para. 0041).  
Regarding claim 12, in the combination of Sporrer and Barrick, the orientation control system further comprises a second valve assembly (Sporrer, para. 0006) configured to control a flow of fluid to the second actuator, wherein the controller is communicatively coupled to the second actuator via the second valve assembly.
Regarding claim 13, in the combination of Sporrer and Barrick, the first sensor (Sporrer, 822) comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor, or a capacitive sensor (paras. 0006, 0116); and wherein the second sensor 

CLAIMS 14-20
Regarding claim 14, Sporrer et al. ‘587 discloses an agricultural implement (800), comprising:
a frame (808) configured to support a plurality of ground engaging tools (814, 816, 818);
a wheel assembly (820) movably coupled to the frame;
a hitch assembly (806) movably coupled to the frame, wherein the hitch assembly comprises a hitch configured to engage a corresponding hitch of a work vehicle;
an orientation control system, comprising:
a first sensor (822) coupled to a forward end portion of the frame (808) and directed toward a soil surface, wherein the first sensor is configured to emit a first output signal toward the soil surface and to receive a first return signal indicative of a first height of the forward end portion of the frame above the soil surface (paras. 0006, 0105);
a second sensor (824) coupled to a rearward end portion of the frame (808) and directed toward the soil surface, wherein the second sensor is configured to emit a second output signal toward the soil surface and to receive a second return signal indicative of a second height of the rearward end portion of the frame above the soil surface (paras. 0006, 0105); and
a controller (212 or 206) comprising a memory and a processor, wherein the controller is communicatively coupled to the first sensor and to the second sensor (para. 
Regarding claim 14, Sporrer et al. ’87 fails to teach expressly first and second actuators as claimed and a controller having the claimed functionality.  Barrick et al. ‘022, as best viewed in Figs. 2 and 3, discloses an orientation control system comprising: a first actuator (70) coupled to a hitch assembly (54; paras. 0044, 0046), wherein the first actuator (70) is configured to control a position of a hitch of the hitch assembly (54) relative to a frame (18) along a vertical axis; a second actuator (44, 46) coupled to a wheel assembly (40 and 42, collectively), wherein the second actuator (44, 46) is configured to control a position of the wheel assembly relative to the frame (18) along the vertical axis; and a controller (104) comprising a memory (para. 0054) and a processor (paras. 0053, 0054), wherein the controller (104) is configured to control the first and second actuators such that a difference between the first height and the second height is less than a threshold value (paras. 0042, 0043, 0054).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the orientation control system of Sporrer such that it would have included first and second actuators and additional functionality of the control system, as suggested by Barrick.  The motivation would have been to include means for controlling the fore and aft level trim of the frame.
Regarding claim 15, Sporrer fails to teach expressly the hitch assembly pivotally coupled to the frame.  The hitch assembly (54) of Barrick is pivotally coupled to the frame (Fig. 3).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hitch assembly (Sporrer, 806) of the prior art implement such that it would have been pivotally coupled to the frame (Sporrer, 808), as 
Regarding claim 16, Sporrer fails to teach expressly the wheel assembly pivotally coupled to the frame.  The wheel assembly (40, 42) of Barrick is pivotally coupled to the frame (Fig. 3).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel assembly (Sporrer, 820) of the prior art implement such that it would have been pivotally coupled to the frame (Sporrer, 808), as suggested by Barrick.  The motivation for making the modification would have been to facilitate adjustability of the frame (808) relative to the soil surface.
Regarding claim 17, in the combination of Sporrer and Barrick, the first actuator (Barrick, 70) comprises a hydraulic cylinder (Barrick, para. 0043), and the second actuator (Barrick, 44, 46) comprises a second hydraulic cylinder (Barrick, para. 0041).  
Regarding claim 18, in the combination of Sporrer and Barrick, the orientation control system comprises: a first valve assembly (Sporrer, para. 0006) configured to control a first flow of fluid to the first actuator, wherein the 1655621controller (Sporrer, 212) is communicatively coupled to the first actuator via the first valve assembly; and a second valve assembly (Sporrer, para. 0006) configured to control a second flow of fluid to the second actuator, wherein the controller is communicatively coupled to the second actuator via the second valve assembly.
Regarding claim 19, in the combination of Sporrer and Barrick, the first sensor (Sporrer, 822) comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor, or a capacitive sensor (paras. 0006, 0116); and wherein the second sensor 
Regarding claim 20, in the combination of Sporrer and Barrick, the controller (Barrick, 104) is configured to control the first and second actuators (Barrick, 70 and 44,46) such that a difference between the first height and a target height is less than a second threshold value, and a difference between the second height and the target height is less than the second threshold value (Barrick, (inherent to independent control of the actuators, per paras. 0042, 0043, 0054).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
12 March 2022